NOT DESIGNATED FOR PUBLICATION

                                           No. 124,590

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    ROGER A. COLLINS JR.,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; RODGER L. WOODS, judge. Opinion filed August 5, 2022.
Appeal dismissed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


       PER CURIAM: Roger Collins appeals the district court's decision to impose the
guideline sentence instead of granting a durational departure following his guilty plea to
felony fleeing or attempting to elude an officer. We granted Collins' motion for summary
disposition under Kansas Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48). We
find, after reviewing the motion, response, and record, that Collins did not ask for a
durational departure before the district court. Because Collins fails to explain why we
should consider his argument for the first time on appeal, we will decline the invitation.
Appeal dismissed.




                                                 1
                           FACTUAL AND PROCEDURAL HISTORY


       Collins pleaded guilty to one count of felony fleeing or attempting to elude an
officer. In exchange for his plea, the State agreed to recommend a dispositional departure
to probation. In accord with the agreement, the district court granted Collins'
dispositional departure motion and imposed a presumptive prison sentence of 17 months,
but suspended the sentence in favor of 12 months of probation. Collins did not request a
durational departure.


       On appeal, Collins argues that the district court abused its discretion by failing to
sua sponte grant a downward durational departure along with the granted dispositional
departure. In response, the State argues that Collins did not properly preserve this
allegation of error for appellate review and that the district court did not abuse its
discretion.


                                          ANALYSIS


       In general, parties may not raise an issue on appeal when they did not raise the
issue in the district court. State v. Johnson, 309 Kan. 992, 995, 441 P.3d 1036 (2019).
There are several exceptions to this general rule, but litigants are required to explain why
the issue is properly raised for the first time on appeal. 309 Kan. at 995; see Supreme
Court Rule 6.02(a)(5) (2022 Kan. S. Ct. R. at 36) ("If the issue was not raised below,
there must be an explanation why the issue is properly before the court."). Furthermore,
the Kansas Supreme Court has repeatedly warned that Rule 6.02(a)(5) would be strictly
enforced, and litigants who violate this rule risk a ruling that the issue will be considered
waived or abandoned. See State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877 (2018).


       As the State points out, Collins raises this issue for the first time on appeal, and
Collins' motion for summary disposition lacks any explanation of why his argument

                                               2
about a durational departure is properly raised for the first time on appeal. Likewise, after
reviewing the record in the case, we cannot discern any basis for Collins failure to raise
this issue at sentencing. For that reason, we dismiss Collins' appeal.


       Appeal dismissed.




                                              3